209 S.E.2d 830 (1974)
23 N.C. App. 732
J. McKinnon MOORE
v.
J. E. STRICKLAND.
No. 744DC787.
Court of Appeals of North Carolina.
November 20, 1974.
*831 Warren & Fowler by Miles B. Fowler, Clinton, for plaintiff appellee.
E. C. Thompson, III, Warsaw, for defendant appellant.
MORRIS, Judge.
The appellant in his record on appeal undertakes to set out 20 assignments of error based on a like number of exceptions, without making any attempt to group his assignments of error. The exceptions appear nowhere in the record except in the purported assignments of error. Such exceptions are completely ineffectual and will not be considered on appeal. Rule 21, Rules of Practice in the Court of Appeals. State v. Hewett, 270 N.C. 348, 154 S.E.2d 476 (1967); Dilday v. Board of Education, 267 N.C. 438, 148 S.E.2d 513 (1966); Bunn v. Bunn, 262 N.C. 67, 136 S.E.2d 240 (1964); In re Register, 5 N.C.App. 29, 167 S.E.2d 802 (1969); Midgett v. Midgett, 5 N.C.App. 74, 168 S.E.2d 53 (1969). However, in the absence of exceptions, or when exceptions have not been properly preserved in accordance with our Rules of Practice, the appeal will be taken as an exception to the judgment. Holden v. Holden, 245 N.C. 1, 95 S.E.2d 118 (1956). We are, therefore, limited to the question whether error appears on the face of the record.
We find no error appearing on the face of the record. Indeed, our review of the entire record reveals no error sufficiently prejudicial to warrant a new trial.
No error.
HEDRICK and BALEY, JJ., concur.